         


                                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                              NORTHERN DIVISION

UNION INSURANCE COMPANY, as Successor in Interest
to Great River Insurance Company                                                                  PLAINTIFF

VS.                                                                    CIVIL ACTION NO. 3:09-CV-283 HTW-LRA

THE TRAVELERS INDEMNITY COMPANY OF
CONNECTICUT, FIDELITY AND GUARANTY
INSURANCE UNDERWRITERS, INC., AND
UNITED STATES FIDELITY AND GUARANTY COMPANY                                                   DEFENDANTS

                                          MEMORANDUM OPINION AND ORDER

        Before this court are the opposing motions for summary judgment filed by the plaintiff

and the defendant. The Travelers Indemnity Company of Connecticut and its subsidiaries filed a

motion for summary judgment under the auspices of Rule 56 of the Federal Rules of Civil

Procedure1. In their motion these defendants contend that there are no material facts in dispute

and, as a matter of law, it owes no funds to the plaintiff, Union Insurance Company. Travelers

seeks a declaratory judgment in its favor barring Union’s claims against it. [doc. no. 31].

        Union Insurance Company (“Union”) also filed a motion for summary judgment,

asserting that Union is entitled to judgment in its favor, as a matter of law, and asks the court to

issue a declaratory judgment that Travelers is required to pay the amounts for which Union has




                                                                    
        1
            1 Rule 56(b) of the Federal Rules of Civil Procedure provides, in pertinent part, that: 
          A[a] party against whom a claim . . . is asserted or a declaratory judgment is sought may, at any time, 
move with or without supporting affidavits for a summary judgment in the party's favor as to all or any part 
thereof.@ 
         Rule 56(c) of the Federal Rules of Civil Procedure provides, in pertinent part, the following: 
         The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, 
and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material 
fact and that the moving party is entitled to a judgment as a matter of law. 
          

                                                                         1 
         
        


sued. [doc. no. 33]. The motions of both parties, in reliance upon Rule 56 of the Federal Rules

of Civil Procedure, contend that there are no genuine issues of material fact.

       At the heart of this dispute is Union’s effort to obtain contribution from Traveler’s for a

claim paid by Union, and for which Travelers was partly liable. Travelers admits that it has

some liability under the policy in question, but disagrees that it owes any amount over what it

has already agreed to pay, the amount Travelers claims to be its proportionate share of a $1

million dollar policy limit.

                                 FACTUAL AND PROCEDURAL BACKGROUND

                                                       I.             PARTIES AND JURISDICTION

       Plaintiff Union is an Iowa insurance company with corporate headquarters and its

principal place of business located in Urbandale, Iowa. Union acknowledges that it is a successor

in interest to Great River Insurance Company, the company that wrote the polices at issue here --

policies insuring Custom Aggregates & Grinding, Inc. (“Custom”), against liability claims.

       Defendants Travelers Indemnity Company of Connecticut, Fidelity & Guaranty Insurance

Underwriters, Inc., and United States Fidelity & Guaranty Company are subsidiaries of the

Travelers Companies, Inc., which is a Connecticut insurance holding company with its corporate

headquarters and principal place of business located in Hartford, Connecticut. The Traveler’s

Entities will be referred to collectively as “Travelers”.

           As authorized by Title 28 U.S.C. ' 1332 (a),2 this court has subject matter jurisdiction

over plaintiff=s claims and related motions based on diversity of citizenship. The parties are


                                                                   
       2
            28 U.S.C. ' 1332 states in pertinent part: 

           (a)  The district courts shall have original jurisdiction of all civil actions where the matter in 
   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between‐‐  

                     (1) citizens of different States; 


                                                                                2 
        
          


completely diverse and the amount in controversy exceeds $75,000, exclusive of interest and

costs, as Union=s complaint demands declaratory judgment regarding an alleged debt of

$291,450. Venue is proper pursuant to 28 U.S.C. §1391. In this diversity action, the

substantive laws of the State of Mississippi apply. Klaxon Co. v. Stentor Elec. Mfrg. Co 313 U.S.

487m 496 (1941). See also Boardman v. United Services Auto, Ass’n, 470 So.2d 1024, 1032

(Miss. 1985); Guaranty Nat. Ins. Co. v. Azcock Industries, Inc., 211 F.3d 239, 243 (5th Cir.

2000).

                                                                        II. STIPULATED FACTS

         On August 16, 2004, Clifford Gatlin (“Gatlin”), who had been employed as a sandblaster

and foundry worker, filed a lawsuit in the Circuit Court of Hinds County, Mississippi. Gatlin

alleged that his work environment had been contaminated with silica dust, causing him to

develop silicosis, a serious health condition caused by exposure to inhaling silica dust over a

period of time. Gatlin sued, in Hinds County Circuit Court, his employer and other defendants,

including Custom Aggregates & Grinding, Inc. (“Custom”). Custom was one of the companies

that had supplied to Gatlin’s employer sandblasting material that allegedly contained the

injurious silica.

         During the relevant period during which Custom was supplying materials to Gatlin’s

employer and during which time Gatlin was an employee there, Custom was insured by the

following four companies: 1) Great River Insurance Company (whose successor in interest is

Union); 2) The Travelers Indemnity Company of Connecticut; 3) Zurich North America; and 4)



                                                                     
                               (c) For the purposes of this section and section 1441 of this title‐‐ 

        (1) a corporation shall be deemed to be a citizen of every State and foreign state by which it has been 
incorporated, and of the state or foreign state where it has its principal place of business . . . 


                                                                                 3 
          
        


Kemper Insurance Company (collectively, AInsurers@). These insurers had policies in effect with

Custom at different times over the relevant period. None was in effect concurrently. Each annual

policy, regardless of which insurer issued it, carried primary liability limits of One Million

Dollars.

       All four of these insurers entered into a joint defense agreement whereby each insurer

agreed to contribute to the legal fees and expenses incurred by Custom in defense of the Gatlin

lawsuit. The four companies agreed to a formula, which was included in the joint defense

agreement, that allocated a percentage for each insurer to pay based on the proportionate length

of time of coverage that each had provided to Custom during the relevant period (also referred to

as “time on the risk”). The continuing tort, it was determined, spanned approximately 104

months. The Insurers agreed to a percentage allocation of costs/liability as follows: Great

River/Union 22.86%; Kemper 22.86%; Zurich 5.71%; and Travelers 48.57 %. 3 The various

subsidiaries and affiliates of the Travelers Companies had insured Custom for the longest period,

and therefore, Travelers was obligated to pay the largest part of the settlement or verdict.

       On July 13, 2007, the Insurers were informed that trial was set for October 15, 2007.4

With mediation scheduled for September 27, 2007, and the trial less than a month away,

Travelers and its adjusters, together with Union and the other carriers insuring Custom, pursued a

potential settlement, with each carrier attempting to obtain authority for a total from all carriers

of 1.5 million dollars. Travelers was a participant in this effort and on September 24, 2007, the

adjuster for Travelers, Claudette Savwoir, informed the other insurers that she had requested

authority for her share of up to 1.5 million dollars from her superiors. This, according to Union,


                                                                   
       3
            Amended Complaint for Declaratory Judgment [Docket No. 8] & 10. 
       4
            Defendants= Motion for Summary Judgment [Docket No. 31] & 9. 


                                                                      4 
        
        


was proof that up to that point, Travelers considered a settlement above one million to be within

policy limits.

       Travelers though, contends that around the time of mediation, Travelers and the other

insurers discussed several legal arguments and defenses that had not been, but needed to be,

developed. This, Travelers submits, is proof that Travelers did not believe a settlement valuation

above $1,000,000 was reasonable.

       The parties participated in mediation on September 27, 2007, but were unable to settle the

claims against Custom. Custom’s co-defendant, Precision Packaging, settled with the plaintiffs

at the mediation, on confidential terms. At the conclusion of the mediation, Custom was the

only remaining defendant.

       On September 28, 2007, Travelers’ adjuster, Claudette Savwoir authored an email to

defense counsel, Forman, Perry, Watkins, Krutz & Tardy, regarding several legal defenses and

arguments that Travelers was pushing and that Travelers said should have been developed a long

time ago. On October 1, 2007, Claudette Savwoir and Gerald Begley, in-house counsel for

Travelers, called Custom’s representative Suzy McDonald and advised it was Traveler’s position

that only $1 million in total indemnity was available to Custom for the Gatlin lawsuit.

       On October 2, 2007, Custom’s defense counsel made to Gatlin an offer of $1,000.000,

which was rejected. Negotiations continued over the next several days. On October 3, 2007, a

member of the defense team from Forman, Perry, Watkins, Krutz & Tardy emailed Travelers’

counsel Gerald Begley that Custom had actually sold a lot more sand to Gatlin’s employer than

plaintiff knew about and that Gatlin’s demands would go higher once this error was realized. On

October 4, 2007, with the trial set for eleven days later on October 15, 2007, Travelers issued a

“Policy Limit Notification Letter” to Custom, reiterating its position that a single per occurrence



                                                     5 
        
        


limit of one million dollars total was available from all carriers collectively, and informing all

involved that Travelers would only offer 48.57 % of one million dollars or $485,700. While

Travelers agreed to continue to honor its defense obligations, Travelers stated it did not agree to

indemnify Custom for any amount above its 48.57 % share of the $1 million dollar limit.

       On October 9, less than a week from the date of trial, which was set for October 15,

settlement was reached between Custom and Gatlin, for the sum of $1.75 million dollars.

Although the carriers had earlier agreed on the percentage each should pay, they disagreed on the

combined policy limit and, therefore, on the sum to which each insurer’s percentage should be

applied. Union, Zurich and Kemper considered that the entire $1,750,000.00 settlement

agreement was within combined policy limit. Travelers took the position that the carriers’

liability was limited to a total of one million dollars. Travelers, then, instead of contributing a

48.57 % share of the 1.75 million dollar settlement amount, for a total of $849,975.00, limited its

settlement contribution to $485,700.00, or 48.57% of its one million dollar policy limit, a

difference of $364,275.00.

       Kemper paid its proportionate share of the 1.75 million dollars under the formula. Union

and Zurich, though, paid more than what they believed to be the just shares they owed pursuant

to the allocation agreement. According to Union’s amended complaint [doc. no. 8 at pp. 5-6],

these two carriers did this “[t]o consummate the settlement agreement and to avoid the pending

trial with its attendant risk to the insured ...” Defense counsel had informed the carriers that

Custom could be exposed to as much as a $5 million to $10 million dollar liability. Union

asserts that these additional payments were not voluntary, and were made under protest and with

reservation of rights against Travelers.




                                                      6 
        
        


           The settlement agreement was paid as follows:

       Great River, predecessor in interest to Union               $691,500
       Kemper                                                      $400,050
       Zurich                                                      $172,750
       Travelers                                                   $485,700

       Union contends that what should have been paid is as follows:

       Great River, predecessor in interest to Union               $400,050
       Kemper                                                      $400,050
       Zurich                                                      $ 99,925
       Travelers                                                   $849,975

       Settlement was funded and consummated, and the Gatlin litigation was dismissed in

Hinds County Circuit Court by final judgment with prejudice on April 6, 2009. Travelers

contends that Union, Zurich and Kemper made the decision to negotiate above $1,000,000 and

that Travelers did not consent to the decisions being made during the settlement negotiations.

Union, on the other hand, claims that Travelers was kept informed by emails throughout the

negotiations. In any event, when the settlement was reached on October 9, 2007, all parties were

aware of Traveler’s position that it would only be responsible for $485,700.

                                  III. PROCEDURAL HISTORY

       Union, the Plaintiff herein, filed a Complaint for Declaratory Judgment [Docket No. 1]

with this Court on May 8, 2009 and, with leave of the court, an Amended Complaint for

Declaratory Judgment [Docket No. 8] on August 21, 2009. The Amended Complaint asks this

Court to “declare the appropriate method in Mississippi for allocation of insurance coverage for a

continuing tort for which the occurrence took place over a span of years which involved

insurance policies provided by multiple insurance companies.” [Docket No. 8 at p. 7].

       On August 30, 2010, the Defendant, Travelers, filed a Motion for Summary Judgment

[Docket No. 31]. Union also filed its Motion for Summary Judgment [Docket No. 33] on that



                                                     7 
        
        


same date. This court has conducted hearings and conferences on the parties’ opposing motions,

and has requested and received additional briefing and proposed findings of fact and conclusions

of law. The parties have also submitted a joint stipulation of facts. The Court must now

consider these cross motions.

                                           LEGAL STANDARD

       Summary judgment is appropriate "if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law." Fed.R.Civ.P. 56(c); Copeland v. Nunan, 250 F.3d 743 (5th Cir. 2001) citing Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). The rule "mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a sufficient

showing to establish the existence of an element essential to that party's case and on which that

party will bear the burden of proof at trial." Celotex at 322. The substantive law establishes those

elements on which a plaintiff bears the burden of proof and only facts relevant to those elements

are considered for summary judgment purposes. Id.

       Conclusory allegations, speculation, unsubstantiated assertions, and legalistic arguments
are not an adequate substitute for facts demonstrating a genuine issue for trial. TIG Ins. Co. v.
Sedgwick James of Wash. 276 F.3d 754. 759 (5th Cir. 2002); SEC. v. Recile, 10 F.3d 1093, 1097
(5th Cir. 1997); Little v. Liquid Air corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). In reviewing
the evidence, factual controversies are to be resolved in favor of the nonmovant "but only when
both parties have submitted evidence of contradictory facts." Little, 37 F.3d at 1075. When such
contradictory facts exist, the court may "not make credibility determinations or weigh the
evidence." Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.133, 150 (2000).




                                                      8 
        
        


                                           LEGAL ANALYSIS
           I.      TRAVELER’S MOTION FOR SUMMARY JUDGMENT

       When cases are brought to federal courts on diversity grounds, state substantive law

applies. James v. State Farm Mut. Auto. Ins. Co., 743 F.3d 65, 69 (5th Cir. 2014) (citing Erie

R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). See also Boyett v. Redland Ins. Co., 741 F.3d 604,

607 (5th Cir. 2014) (court held that “when subject matter jurisdiction is based on diversity,

federal courts apply the substantive law of the forum state”). This court, then, must apply the

substantive laws of the State of Mississippi in making its decision.

       A. Voluntary Payment Doctrine

       Travelers, in its motion for summary judgment, asserts that the payments made above

$1,000,000 for settlement of the Gatlin litigation, were ‘voluntary payments’ and Union cannot

look to Travelers for recompense. Accordingly, this Court first must look to whether Union’s

payment toward the settlement of the Gatlin case was a voluntary payment. If the payment was

voluntary, Union is not allowed to recoup the purported “excess” monies it paid in settlement of

that lawsuit and the court need not inquire further. Summary Judgment would then be granted in

favor of Travelers. A[A] voluntary payment cannot be recovered back…” Genesis Ins. Co. v.

Wausau Ins. Co., 343 F.3d 733, 736 (5th Cir. 2003).

       By contrast, if the purportedly “excess” payment made by Union was not voluntary, this

court must proceed to its next inquiry— whether the $ 1.75 million dollar settlement amount

exceeds the maximum aggregate liability amount for all four insurers combined and, if so, what

amount, if any, is Travelers required to pay to Union? If either question cannot be resolved without

deciding issues of material fact, the case must be submitted to a fact-finder. Both sides, however,

contend that there are no material issues of fact to adorn this issue.



                                                      9 
        
        


       A major case which discusses the voluntary payment doctrine is Genesis Ins. Co. v.

Wausau Ins. Co., decided by the Fifth Circuit Court of Appeals. There, two insurers, Genesis

Insurance Company and Wausau Insurance Company (hereafter “Genesis and Wausau”), agreed

to pay for the defense and expenses of their insured, The President Casino (hereafter

“President”). A customer had been seriously injured on the property of President by a casino-

owned shuttle being driven by a casino employee. Both the automobile liability policy issued by

Genesis and the premises liability policy issued by Wausau were implicated. Genesis Ins. Co. v.

Wausau Ins. Co., 343 F.3d 733 (5th Cir. 2003).

       President and Genesis contended that their contributions to the settlement in that case had

not been voluntary, but were the product of compelling circumstances created by Wausau.

Wausau, they argued, by notifying the other companies of its intention to deny coverage with

respect to a premises liability claim less than a month and a half before trial, had deprived both

President and Genesis of the ability to mount an adequate defense. They claimed, therefore, they

had been forced into participating in the settlement. The district court had disagreed, holding

that, as a matter of law, a “lack of timely notice” does not shield them from the voluntary

payment doctrine.

       On appeal, the United States Court of Appeals for the Fifth Circuit affirmed the district

court’s decision that Wausau’s conduct did not compel President and Genesis to “throw their

hats into the settlement ring.” Genesis at 738.” The appellate court amplified that the voluntary

payment doctrine requires: (1) that there be no prior agreement by the parties to litigate coverage

following settlement (e.g., parties agree that one will pay but they reserve the right to resolve

coverage issues later); and (2) payments must not be made by virtue of legal obligation, by




                                                     10 
        
        


accident/mistake or made under compulsion. Genesis at 738 (citing McDaniel Bros. Constr. Co.,

Inc. v. Burk-Hallman Col., 175 So.2d 603, 605 (Miss. 1965).

           Not all pressure for payment amounts to compulsion, the court said, citing 16 Lee

R.Russ. Couch on Insurance §223.28 (3d ed. 2003).

               Where a person pays an illegal demand, with full knowledge of all the facts
       which render the demand illegal, without an immediate and urgent necessity to pay,
       unless it is to release his or her person or property from detention or to prevent an
       immediate seizure of his or her person or property, the payment is voluntary. It is
       only when, in an emergency for which a person is not responsible, the person is
       compelled to meet an illegal exaction to protect his or her business interest that he
       or she may recover the payment, but if, with knowledge of the facts, that person
       voluntarily takes the risk of encountering the emergency, the payment is voluntary
       and may not be recovered.

       66 Am.Jur.2d § 109 (emphasis added) as quoted in Genesis at 739.

           This dilemma, the Fifth Circuit said in Genesis, first, lacks the sense of immediacy often

accompanied by compelled payments, and secondly, “the stakes, in the event that President and

Genesis refused to participate in the settlement, were of an insufficiently dire magnitude to

justify finding that their settlement contributions were compelled.” Genesis at 739. By way of

examples, the Genesis Court cited to Mobile Telecomm Tecnologies Corp. v. Aetna Cas. and Sur.

Co., 962 F.Supp. 952 (S.D. Miss. 1997) and Alcoa Steamship Co. v. Velez, 285 F.Supp. 123, 125

(D.Puerto Rico 1968) In Mobile Telecomm,. the district court found there was no compulsion

where the insurer had a choice between making payments on its insured's $2 million legal bill or

awaiting coverage determination and possibly paying an additional amount for the insured's

interim financing. On the other hand, in Alcoa Steamship Co., the district court held that the

employer's payment of a workmen's compensation insurance premium was compelled, when the

employer was faced with the alternative of losing all coverage. Id at 125.




                                                      11 
        
          


         Much like the plaintiff in the Genesis case, Union claims that Travelers= eleventh hour

notice of limitations of coverage and the risk of exposing the insured to a much higher jury

verdict compelled Union’s action to settle. Genesis, however, stands for the proposition that

even when the time of the trial is close or when the other insurer does not give timely notice of

its intent to deny coverage, an insurer is not compelled to settle. Id., 343 F.3d at 738 As

Travelers points out, the Genesis case supports its contention that Union was not compelled to

make the payment that it did to settle the Gatlin lawsuit.

         In Genesis, the Fifth Circuit recognized that there was a dearth of Mississippi case law

defining Aunder compulsion@, and stated that the Court had to be guided by fact scenarios to

reach the ultimate answer in the various cases presenting the “under compulsion” question.

         Since Genesis was decided, more jurisprudence has been developed on the issue of

voluntariness and contribution, especially by the Mississippi Supreme Court. After Genesis was

decided by the Fifth Circuit Court of Appeals, the Mississippi Supreme Court, in 2009, decided

Guidant Mutual Ins. Co. v. Indemnity Ins. Co. of North America, which addressed the voluntary

payment doctrine. The Guidant case involved a volunteer fire fighter who had caused an accident

while driving his personal vehicle on the way to fight a fire. He was a volunteer for the Marshall

County, Mississippi, Fire Department. His auto insurer, Guidant Mutual Insurance Company

(“Guidant”) and Indemnity Insurance Company of North America (“INA”), the business

automobile insurer for Marshall County, Mississippi, disputed which of them was the primary

insurer. Guidant Mutual Ins. Co. v. Indemnity Ins. Co. of North America, 13 So.3d 1270 (Miss.

2009).




                                                     12 
          
             


            INA refused to participate in settlement negotiations despite being notified of the ongoing

 conversation, and while being asked to do so by Guidant.5 When INA refused to contribute to a

 settlement, Guidant settled and paid the claim, then sued INA for contribution. INA contended

 that Guidant had made a voluntary payment pursuant to the volunteer payment doctrine and thus

 could not recover any contribution from INA. Guidant. v. Indemnity, 13 So.3d 1270 (Miss.

 2009).

            Mississippi’s highest court disagreed, holding that Guidant was entitled to move forward

 with its claim of contribution against INA. Guidant v. Indemnity, 13 So.3d 1270, 1280 (Miss.

 2009). Where an insurer makes a settlement owed, at least in part, by another, state law should

 not reward the insurer that refuses to participate in the settlement. The court continued, stating

 that INA was liable to the insurer, which properly undertook a burden of settlement, or defense,

 for contribution up to its stated limits of liability, if Guidant could prove it was legally liable to

 settle, and that the amount it paid was reasonable. Guidant v. Indemnity, 13 So.3d 1270, 1280

 (Miss. 2009) (citing State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 255 So.2d 667 (Miss.

 1971).

            The Mississippi Supreme Court’s disposition in Guidant, was controlled by State Farm

 Mutual Automobile Insurance Co. v. Allstate Insurance Co., 255 So.2d 667 (Miss. 1971). In

 State Farm, the Court stated:

                    The majority of cases now recognize the undesirability of rewarding the
            insurer which refuses to honor its contractual obligations, and hold that payment
            by an insurer which properly undertakes a burden of settlement or defense does
            not render it a volunteer, not entitled to recover.

            Id. (quoting 8 Appleman on Insurance § 4913, 398).


                                                                        
        5
          INA was insisting upon an agreement from Guidant that Guidant would reimburse INA for its defense costs. 
Guidant declined. 

                                                                           13 
             
         


            In State Farm, the Mississippi Supreme Court considered a case where an automobile

owner had two insurance policies in effect. State Farm investigated the accident, and after

determining that its insured would be liable for all damages and injuries, State Farm then made a

demand on the other insurer, Allstate, to contribute to a settlement. Allstate refused. After

negotiating and settling with all parties, State Farm thereafter sued Allstate for one-half of the

$2,380.00 amount paid by State Farm in total settlement of all claims.

        In that suit, Allstate responded that State Farm had been a volunteer as to the payment of

$1,190.00, one-half of the total settlement, because State Farm’s contract of insurance contained

an ‘other insurance’ clause. That clause, contended Allstate, provided that in the event there is

another insurer against the same loss, State Farm would be liable for no more than its

proportionate share, based on the relative policy limits of the two companies. In that litigation,

the two insurers had equal liability limits, so each would have been responsible for one-half of

the loss. If State Farm was not contractually obligated to pay but one-half of the total, Allstate

reasoned, the other half it paid was purely voluntary.

        The Mississippi Supreme Court disagreed, stating that Allstate had lost sight of its

obligation to its insured, as stated in its own policy. The Court there stated that both insurance

companies “had entered into solemn contracts for a premium to defend the insured … against

any and all claims, and to act in his [the insured’s] best interest in negotiating and settling all

claims made against him.”      That duty, the Court said, “transcends any hypertechnical right of

either insurer to pay only in strict accord with the ‘Other Insurance’ clause of each contract.”

State Farm v. Allstate at 669. The court continued, “[s]urely, Allstate should not be allowed to

take advantage of its own wrong. Surely it should not be rewarded for breaching its contract

with its insured by refusing to defend him in any manner.” Id at 669.



                                                      14 
         
        


       Guidant, continuing this mindset, established that, provided the amount is within policy

limits, a payment is not voluntary if the insurer was legally liable to settle and the amount it paid

was reasonable. Id. at 1280.

       Union argues that in the instant case, its contractual obligation to defend Custom created

a legal liability to settle because the insurance contract implicitly requires that Union place

Custom=s best interests before its own. Union also points to Travelers= unwillingness to provide

sufficient funds to reach a settlement agreement as a breach of Travelers’ duty to act in the best

interest of the insured. Union compares Traveler’s conduct to INA’s refusal to defend or

contribute to the settlement in the Guidant case.

       Travelers says its conduct is different from that of INA in the Guidant case. Explains

Travelers, INA (a) did not participate in negotiations, (b) discontinued paying legal defense costs

and (c) refused to pay any part of the settlement. Travelers states it: (a) paid its share of the legal

defense of Custom; (b) participated in settlement negotiations up until a week before the trial

date; and (c) tendered what it contended was its proportionate share of the settlement.

       Union submits a counter argument, pointing to a federal district court case that was

reconsidered based on the Guidant decision as evidence that the Guidant decision should control

here and allow for contribution. In Travelers Property Casualty Co of America v. Federated

Rural Electric Ins. Exchange, Travelers sued Federated for contribution after Travelers paid a

settlement in a wrongful death case against the two insurance companies’ mutual insured.

Travelers v. Federated, Civ. Action No. 3:08-cv-83 DPJ-JCS, 2009 WL 2900027 (Sept. 3,

2009). In that case, Federal District Court Judge Daniel P. Jordan III, originally found that

Travelers was Aa volunteer for purposes of the settlement funds based on the Fifth Circuit=s




                                                      15 
        
        


holding in Genesis that the mere Apayment under >protest= or accompanied by a unilateral

reservation of rights will not escape the application of the volunteer doctrine.@ Id at 14.

       Approximately one week after the district court’s ruling in favor of Federated Electric in

Travelers v. Federated, the Mississippi Supreme Court handed down its decision in Guidant.

The district court reconsidered its ruling in Travelers Property Casualty v. Federated Rural

Electric, based on the Guidant decision. Judge Jordan reversed his prior decision based on a

policy exception to the voluntary payment doctrine first articulated by the Mississippi Supreme

Court in State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co and then re-affirmed in the Guidant

decision. The District Court described this exception as Aa policy that reduces gamesmanship

among carriers at the expense of injured parties and insureds.@ Id at 20.

       In Guidant, remember, the Mississippi Supreme Court held that Guidant was entitled to

contribution from INA if Guidant could prove that “it was legally liable to settle” and that the

amount paid to the plaintiffs was reasonable. Guidant Mutual Insurance Company v. Indemnity

Insurance Company, 13 So.3d 1270, 1280 (hereafter Guidant I). In Guidant I, The Mississippi

Supreme Court reversed the Circuit Court of Marshall County, Mississippi and remanded the

case. On remand, the Circuit Court Judge for Marshall County granted summary judgment to

Guidant on the contribution issue, allowing Guidant to collect contribution from INA. INA

appealed and that case of Indemnity Insurance Co. of North America v. Guidant Mutual

Insurance Co., 99 So.3d 142 (Miss. 2012) (hereafter referred to as Guidant II) was decided by

the Mississippi Supreme Court.

       In Guidant II, the Mississippi Supreme Court held that Guidant could recover

contribution from the county’s carrier, INA, only to the extent that settlement payment exceeded

the firefighter’s primary coverage limits. In Guidant II, the court reiterated its holdings in



                                                     16 
        
        


previous cases that an insurer must act in the best interest of the insured. State Farm, 255 So.2d

at 669. An insurer has a duty to protect the interests of its insured, “which includes the duty to

settle claims within the policy limits on objectively reasonable terms.” Jordan v U.S. Fid. &

Guar. Co., 843 F. Supp. 164, 171 (S.D. Miss. 1993) (citing Hartford Accident & Indemnity Co.,

v. Foster, 528 So.2d at 255,282 (Miss. 1988) (in the context of possible excess exposure and the

insured’s demand that the case be settled within the policy limits, the insurer has a duty to accept

an objectively reasonable settlement demand”). In addition to the requirement that an insurer

protect the interests of its insured, this Court recognizes that the law and public policy favor the

settlement of disputes. Sneed v. Ford Motor Co., 735 So.2d 1213, 1215 (Miss. 1999).

       The Mississippi Supreme Court, in Guidant II, went on to define what was meant by

“legally liable to settle” as used in Guidant I. Legally liable to settle, the Court said, meant that

the insurance company seeking contribution must prove that it had a legal duty to settle, or at

least a legal duty to consider the insured’s best interest and to make an honest evaluation of a

settlement offer within the policy limits.

       The Court of Appeals for the Fifth Circuit, applying Mississippi law, examined this issue

of the voluntary payment doctrine in 2016. In Southern Insurance Co. v. Affiliated FM

Insurance Co., the court was dealing with what it termed a “years-long stare down between two

insurers which covered the same property and risk but for difference insureds…” Southern

Insurance Co. v. Affiliated FM Insurance Co., 830 F.3d 337, 340 (5th Cir. 2016). Southern

Insurance Co. (hereinafter “Southern”) provided coverage for the Ogletree House, a building

leased from the University of Southern Mississippi by the Alumni Association (hereinafter

“association”). The house was also covered under the University’s policy with Affiliated FM




                                                      17 
        
         


Insurance Co., (hereinafter “Affiliated”), which covered multiple buildings under a policy with a

blanket limit of $500 million dollars.

        When the Ogletree house was damaged by a tornado, Southern refused to pay for repairs

to the house, claiming, inter alia, that the university and not the alumni association, was

obligated to pay for all repairs, as contemplated by the lease. Affiliated paid the university for

repair costs for the house. Affiliated stated it was in the best interest of the university for it

[Affiliated ]to make payment. Affiliated then reserved the right to pursue recovery of the

payments from Southern.

        Among the arguments Southern made to the court was that Affiliated could not recover

from Southern because Affiliated’s payment was “voluntary.” The Court of Appeals held that

Affiliated’s payment to the university was not voluntary “because it was a contractually –

obligated payment between insurer and insured.” Citing Guidant I, the court reiterated that

under Mississippi law, a volunteer is “[a] stranger or intermeddler who has no interest to protect

and is under no legal or moral obligation to pay.” Guidant Mutual. Ins. Co. v. Indemnity. Ins. Co.

of N. Am., 13 So.3d 1270, 1279. Affiliated was obligated under its policy to provide coverage

for the house to its insured, the university. Nonpayment under that policy could have exposed

Affiliated to potential liability. Affiliated acted pursuant to its duty to pay; thus, it cannot be

considered a volunteer. Guidant, 13 So.3d at 1279; State Farm, 255 So.2d at 669; see also St.

Paul Fire & Marine Ins. Co. v. State Volunteer Mut. Ins. Co., No. Civ. A. 2:97CV47-D-B, 1998

WL 173222, at *2 (N.D. Miss. 23 Feb. 1998) (in subrogation context, insurer who was legally

obligated to make payments was not a “mere volunteer”), aff'd 212 F.3d 595, 2000 WL 423419

(5th Cir. 2000) (unpublished.); and Gray Properties, LLC v. Utility Constructors, Inc., 168 So.3d

1164,1167 (Miss. Ct. App. 2014) (voluntary payor is a stranger or intermeddler with no interest



                                                       18 
         
          


to protect and no obligation to pay). Cf. Mississippi Farm Bureau Casualty Insurance Co. v.

Amerisure Insurance Co., 2013 WL 286364 (S.D. Miss. Jan. 24, 2013) (unpublished) (insurer

had no contractual obligation to defend, thus payment was voluntary).

         Colony Insurance Co. v. First Specialty Insurance Corp. 2017 WL 470902 *4 (S.D.

Miss. Feb. 3, 2017) is of interest. The district court held that where the insurer consistently

claimed that the purported insured was not covered under its policy, the insurer acted as a

voluntary payor in contributing to the settlement and could not recover from the other insurer.

The case was appealed to the Fifth Circuit Court of Appeals. Colony Insurance Co. v. First

Specialty Insurance Corp., 2018 WL 1804670 (5th Cir. April 16, 2018), 726 Fed. Appx. 992

(2018). The federal appellate court, recognizing that the Mississippi Supreme Court had not

addressed this issue, certified the question to the Supreme Court of Mississippi. The Fifth Circuit

did, though, reiterate that Mississippi’s voluntary payment doctrine does not bar an insurer from

recovering a settlement payment made under “compulsion” or as a result of a settlement-related

“legal duty”.6 At the time of this writing, the Mississippi Supreme Court had not rendered its

decision on the matter. Colony Insurance Co. v. First Specialty Ins. Co. 2018-FC-00574-SCT. ).




                                                                     
         6
            The Fifth Circuit Court of Appeals certified two questions to the Mississippi Supreme Court: 
      1) Does an insurer act under “compulsion” if it takes the legal position that an entity purporting to be its 
     insured is not covered by its policy, but nonetheless pays a settlement demand in good faith to avoid 
     potentially greater liability that could arise from a future coverage determination? 
      2)  Does  an  insurer  satisfy  the  “legal  duty”  standard  if  it  makes  a  settlement  payment  on  behalf  of  a 
     purported insured whose defense it has assumed in good faith, but whose coverage under the policy has 
     not been definitively resolved, even if the insurer maintains that the purported insured is not actually 
     insured under the policy? 
Colony Insurance Co. v. First Specialty Insurance Corp., 2018 WL 1804670 *4 (5th Cir. April 16, 2018), 726 Fed. Appx. 
992 (2018).   
           
           
           
           

                                                                        19 
          
         


        In Southern v. Affiliated, the Court discussed some of the cases in which payments were

found not to be voluntary.

                Courts analyzing the doctrine have concluded that payments were not
        voluntary in a variety of circumstances. See Guidant, 13 So.3d at 1279–80
        (settlement payment on behalf of insured with whom insurer had contractual
        obligation to defend not voluntary); State Farm, 255 So.2d at 669 (co-primary
        insurer with “solemn obligation” to defend insured and make settlement payments
        not acting voluntarily); Travelers Prop. Cas. Co. of Am. v. Federated Rural Elec.
        Ins. Exch., C.A. No. 3:08:CV83–DPJ–JCS, 2009 WL 2900027, at *6 (S.D. Miss. 3
        Sept. 2009) (interpreting Guidant to “suggest that if the party seeking contribution
        establishes its duty to pay, it may then seek contribution for the portions of the
        settlement it paid on the other carrier's behalf”, where two insurers “provided
        coverage for th[e] same risk”).

Id. at 348.

        The insurers in the instant case, including Union, are not strangers to the transaction,

and, thus, cannot be considered volunteers under Mississippi law, provided the settlement was

within the policy limits and the settlement amount was reasonable. This court now undertakes to

determine whether the settlement amount was reasonable.

        In Guidant II, in evaluating the reasonableness of the settlement, the court noted that

Guidant presented ample evidence, through affidavits, correspondence, interrogatories and

deposition transcripts, that the settlement amount was reasonable. In that case, the injuries

sustained by the plaintiffs were quite serious. Based on the plaintiffs’ injuries and medical

expenses, lost wages and the blindness to one plaintiff that resulted from the car wreck, a jury

verdict could have exceeded the policy limits in that case.

        In the case sub judice, the plaintiff in the underlying case, Gatlin, sustained extremely

serious injuries, and extraordinary medical expenses, including the cost of a double lung

transplant, the cost of which was in excess of a half million dollars, such that a jury could have

exceeded not only the $1 million that Travelers contends was the maximum aggregate policy



                                                     20 
         
        


limit covering Custom, but in the opinion of the defense attorneys a jury verdict could have

exceeded the 1.75 million dollar settlement amount. Plaintiff=s expert report opined that Gatlin’s

damages were significantly in excess of the $1.75 million settlement amount. According to the

estimates of the defense attorneys retained by the insurance companies, the value of the case was

between $5 million and $10 million dollars, which would also have exceeded the $4 million

amount that Union claims was the maximum aggregate policy limit. Given these undisputed

facts, this court is persuaded that the settlement amount was reasonable.

       The court must next look to whether the settlement amount of $1.75 million dollars was

within policy limits. This court is persuaded that it was, based on the reasons more thoroughly

discussed later in this opinion. Therefore, Union’s payment was not voluntary, and Union may

seek contribution for its overpayment from Travelers.

       B. Breach of contract by Insured

       Travelers argues that it is not obligated to indemnify Custom, its insured, because

Custom breached its insurance contract with Travelers by settling without Travelers’ consent.

Travelers’ insurance contract includes a Aright to defend,@ clause which stipulates that Travelers

has the Aright and duty to defend any >suit= seeking those damages@ (referring to bodily injury),

and a consent-to-settlement clause stating that Ano insureds will, except at their own cost,

voluntarily make a payment, assume any obligation, or incur any expense, other than for first aid,

without our consent.@7 Travelers asserts that Customs= breach alleviates its liability under the

contract. Travelers further states that at the time of settlement, certain strategies had been




                                                                   
       7
          Travelers Commercial General Liability Policy issued to Custom Aggregates & Grinding.
[Docket No. 31-2].

                                                      21 
        
        


unexplored that would have lowered the amount of liability down to the one million dollar mark,

rendering the $1.75 million settlement as excessive.

       Travelers claims that because it notified all insurers and Custom prior to the settlement

that it would only be liable for $485,700, it did not consent to any settlement requiring a higher

payment amount. Travelers argues that in the October 4th letter it sent to Custom, copying the

other insurers, Travelers stated that it would pay no more than its pro rata share of the policy

limits ($485,700), but would continue paying its portion of defense costs and aggressively

defend Custom at trial. Travelers also discussed trial strategies and what it considered to be

unexplored defenses with Custom=s defense attorneys.

       St. Paul Property and Liability Ins. Co. v. Nance, a Mississippi case, is cited by Travelers

to show that settlement without permission of the insurer is a breach of contract, and that Custom

settled without its permission, thereby breaching its contract with Travelers and relieving

Travelers of its payment obligation. In that case St. Paul’s insured, who had been injured in an

automobile accident, settled with the tortfeasor (for partial payment of damages) in exchange for

release of the tortfeasor=s liability. The insured then collected from his own insurer under his

uninsured motorist coverage. The Mississippi Supreme Court said in St. Paul, the insured=s

settlement and release of the tortfeasor Ais a breach of the insured=s contract with its UM

[uninsured motorist] carrier, precluding recovery on the UM contract.@ Id., 577 So.2d 1238, 1242

(Miss. 1991) (citing United States Fidelity & Guaranty Co. v. Hillman, 367 So.2d 914 (Miss.

1979). Unlike the instant case, however, the insured in the St. Paul case settled with the

tortfeasor without ever notifying the insurer or giving the insurer an opportunity to participate in

negotiations or settlement. Travelers, in the case sub judice, was notified of the settlement

negotiations and participated in settlement efforts until shortly before trial.



                                                      22 
        
        


       Additionally, the St. Paul case was a subrogation case, not one for contribution. In a

subrogation case, the insurer steps into the shoes of the insured, and has no more rights than the

insured. St. Paul was denied recovery because it only had the same rights as the insured, and the

insured had already released the tortfeasor. Id at 1242. In the instant case, Union brings this

lawsuit based on its own right to contribution. St. Paul Fire and Marine Ins. Co. v. Nance is not

helpful to Travelers’ position.

       Travelers also cites two Fifth Circuit cases based on Texas law for the proposition that an

insurer may escape liability on the basis of a settlement-without-consent clause. The first of

these is Motiva Enter., LLC v. St. Paul Fire and Marine Ins. Co., 445 F.3d 381, 386 (5th Cir.

2006). The Court there said, it is not clear whether under Texas law, an insurer must

demonstrate prejudice before it can avoid its obligations under a policy where the insured

breaches a consent-to-settle provision. In that case, though, the Court found that the insurer did

actually suffer prejudice. In Motiva, the insurer was originally involved with settlement

negotiations, but was excluded from those negotiations before they were concluded. Id., 445 F.3d

381, 386 (5th Cir. 2006). The Motiva court found that exclusion from the settlement process

prejudices the insurer as a matter of law, and allowed the insurer to escape liability for that

reason. Id., 445 F.3d at 386. The same cannot be said in the instant case. Union was a

participant in the negotiations until almost the very last moment, and cannot show how it was

prejudiced.

       Travelers also cites the Fifth Circuit case of Ideal Mut. Ins. Co. v. Myers, for the

principle that an insured is required to cooperate with the insurer and the insured cannot make

any agreement which would operate to impose liability upon his insurer or would deprive the

insurer of the use of a valid defense. In that case, the insured was the estate of an aircraft pilot



                                                      23 
        
        


who had been killed in a plane crash. Id., 789 F.2d 1196, 1202 (5th Cir. 1986), The insurer was

denying coverage to a passenger who died in the plane crash with the pilot, contending that

certain conditions of the policy had been violated. Nevertheless, the pilot’s estate settled the

wrongful death action that had been brought by the passenger’s estate, without obtaining consent

to settle from the insured. The Ideal Court found that the actions of the pilot’s estate in settling

with the passenger’s estate did not discharge Ideal from its obligations under the policy, because

the actions in settling the claim did not prejudice the insurance company nor deprive it of any

policy defense. This case is not helpful to Traveler’s position.

       Travelers also references a recent 5th Circuit case based on Louisiana law which cited the

Motiva Enteprises case, and ruled that the breach of the consent-to-settle clause in an insurance

contract caused prejudice to the insurer and relieved the insurer=s obligation to pay under the

insurance contract. Danrik Constr. Inc. V. American Casualty Co. of Reading Pa., 314 Fed.

Appx. 720, 724 (5th Cir. 2009) (not for publication). A construction contractor caused damage

on construction projects and requested liability coverage from insurer. Insurer began adjustment

process and agreed to pay an amount less than plaintiffs demand for settlement. Contractor

settled with plaintiffs without insurer=s consent, then sued the insurer for payment. The Court

said the Motiva case Asuggests that whether a court will excuse a breach of a consent-to-settle

clause depends on the circumstances of the situation@ and in the instant case there was no Atime is

of the essence@ situation that would excuse contractor=s settlement without consent. Id at 724.

       These cases indicate that whether a breach of the consent to settle clause provides a

defense against the contract for Travelers hinges on 1) whether Travelers had a meaningful

opportunity to participate in the settlement negotiations, 2) if it suffered prejudice based on the




                                                     24 
        
        


breach, and 3) if exigent circumstances existed that would cause the court to excuse a breach of a

consent-to-settle clause by the insured.

       It appears from the record that Travelers had a full opportunity to participate in the

settlement negotiations. A reading of the emails between all insurers, Custom and the attorneys,

indicates that further pressing of a settlement of $1,000,000 was futile because of the plaintiff’s

position. Plaintiff had rejected the last offer of $1 million dollars. The last demand by Plaintiff

was for $4 million dollars. Custom, the attorneys and other insurers also seemed to think a jury

trial would yield a much higher judgment against Custom. This seems like settlement

negotiations in which Travelers had an opportunity to participate, but its assessment of the

settlement value diverged too greatly from all other parties for them to come to an agreement

with Travelers. These circumstances weigh in favor of a determination that a Mississippi court

would decide that a breach of the consent-to-settle clause, if there was a breach, is excused

because of the exigent circumstances.

       Union argues that Travelers= consent to settlement was implicit in Travelers’ payment of

almost half a million dollars toward the settlement. Union also contends that despite Travelers

eleventh-hour withdrawal from the settlement negotiations, Travelers had led Custom and the

other insurers to believe it would participate by explicitly pursuing a $1,500,000 settlement

authorization. After Travelers stated it would only pay $485,700, Custom and the other insurers

continued to copy Travelers on emails concerning the progression of the settlement negotiations.

Finally, Union argues that the very short time to trial and the attorneys’ high valuation of the

claim if it went to a jury, obligated Union to put the insured=s best interest above its own and

settle the case. (Custom=s defense attorneys at Forman, Perry, Watkins Krutz & Tardy valued the

claim at between $5,000,000 to $10,000,000.)



                                                     25 
        
        


       This court finds that the alleged breach of contract by Custom is not a defense to

Travelers’ contribution to Union. This is a defense that could, arguably, be asserted as a basis

for failing to indemnify Custom, but Travelers makes no claim here against its insured. If

Travelers really thought it could escape liability because of the failure of the insured to obtain

consent, it would have refused to pay any amount toward the settlement, or would seek

contribution from its insured. This, Travelers has not done.

       C. Combined Policy Limits

       Key to Travelers’ position is the assertion that the maximum liability owed under all of

the policies combined was only one million dollars. Travelers contends that Gatlin’s injuries

constitute only a single occurrence, and the policies each have a per occurrence limit of $1

million dollars. This issue is more thoroughly discussed in this court’s analysis of Union’s

motion for summary judgment.

       This court is not persuaded to grant Traveler’s motion for summary judgment. As

previously discussed, Union’s payment was not a ‘voluntary payment’ as Travelers contends;

and Union is entitled to seek contribution from Travelers for its overpayment, provided the $1.75

million dollar settlement amount was reasonable and within policy limits. This court has already

determined that the settlement amount was reasonable. The only remaining inquiry, therefore, is

whether the settlement amount was within policy limits. This will be more thoroughly examined

in this court’s analysis of Unions motion for summary judgment.

                    I.      UNION’S MOTION FOR SUMMARY JUDGMENT

           A. Voluntary Payment Doctrine and Agreement to Litigate

       Union has also filed a motion for summary judgment [Docket No. 33], basing its request

for judgment as a matter of law on many of the same arguments that are outlined in Travelers=



                                                     26 
        
        


motion for summary judgment, but urging different conclusions. First, Union argues that the

voluntary payment doctrine does not apply to its payment.

       Union correctly argues that Mississippi recognizes that one insurance carrier, like Union,

which overpays its portion of a settlement in order to protect a mutual insured, like Custom, can

seek contribution from the underpaying carrier. Union cites Guidant v. Mutual Ins. Co. v.

Indemnity Ins. Co. of North America, 13 so.3d 1270 (Miss. 2009) and State Farm v. Allstate, 255

So.2d 667 (Miss. 1971). Union submits that the overpayment to the Gatlin Settlement was not

voluntary, because, consistent with the requirements of Guidant and its progeny, Union was

legally obligated to overpay to protect its insured. This court agrees.

       With the very real possibility that a huge judgment could be rendered against their

insured, and with the trial only a few days away, Union perceived an obligation to protect its

insured from a judgment in excess of policy limits. Ironically, Union’s actions in funding the

settlement above its pro rata share, also protected Travelers from a potential “bad faith” claim.

This court previously has determined that Union’s payment was not voluntary, based on the

factors outlined in Guidant. v. Indemnity, 13 So.3d 1270 (Miss. 2009) (Guidant I), and Indemnity

v. Guidant, 99 So.3d 142 (Miss. 2012), (Guidant II).

       Union argues that this court should not look to Genesis to define voluntary payment; but,

says Union, even under the criteria of Genesis, the excess payment it made was not voluntary,

because there was an agreement by the carriers to litigate their respective liabilities after the

settlement. As previously discussed, two factors are to be considered under the Genesis test to

determine whether a payment was voluntary: 1) that no prior agreement existed between the

parties to litigate coverage following settlement (e.g., parties agree that one will pay, but they




                                                      27 
        
        


reserve the right to resolve coverage issues later); and 2) payments must be voluntary, that is, not

made by virtue of legal obligation, by accident/mistake or made under compulsion. Id at 738.

       In the Genesis case, the court said, that a mutual agreement between President, Wausau,

and Genesis to litigate their respective liabilities among themselves after settling the Baker

litigation would preclude the application of the volunteer payment doctrine. See McLean, 157 So.

at 362. Accord McDaniel Bros. Constr. Co., 175 So.2d at 605; Presley, 116 So.2d at 416.

Genesis contended that its reservation of rights letter, combined with Wausau's internal e-mails,

indicated the presence of such an agreement.

       The district court, in Genesis, had concluded that the settlement with Baker took place “in

lieu” of a legal determination of the parties' respective obligations under their policies. The court

premised its decision upon the legal rule that a payment under “protest” or accompanied by a

unilateral reservation of rights will not escape the application of the volunteer doctrine. See Rowe

v. Union Central Life Ins. Co., 194 Miss. 328, 12 So.2d 431, 433 (1943); Horne v. Time Warner

Operations, Inc., 119 F.Supp.2d 624, 629 (S.D.Miss.1999).

       The court in that case determined that the appellants had raised a fact issue as to whether

Genesis's reservation of rights was indeed unilateral or whether Wausau had agreed with

President and Genesis to preserve the coverage issue for resolution at a later date. Genesis Ins.

Co. v. Wausau Ins. Companies, 343 F.3d 733, 736–37 (5th Cir. 2003)

       Union contends that in the instant case, an agreement existed to litigate the respective

rights and liabilities of the insurers after the settlement was paid, which would obviate the

voluntary nature of Union’s overpayment. Travelers counters that it did not have any such

agreement with the other insurers to litigate coverage issues after settlement. It claims that any




                                                     28 
        
        


correspondence regarding resolving the dispute among the insurers after the settlement was paid

was unilateral, and not by agreement.

       Union says that on the same day as the settlement agreement was announced, October 9,

2007, counsel for Travelers, Gerald Begley, sent an email to the other carriers stating the figure

Travelers would pay and acknowledging that the carriers “have reserved their rights to any

contribution claims to which they believe they may be entitled. ….” [doc. No. 47 p. 39]. Two

days later, on October 11, 2007, a representative from Union emailed a letter to Gerald Begley

notifying Travelers that Union and Zurich had agreed to fund the balance of Travelers’ share but

that both companies intended to seek reimbursement from Travelers. Then on October 15, 2007,

counsel for Union, Stephen Wright, sent an email to Begley at Travelers, purporting to

memorialize their earlier telephone conversation. The text of that email appears below.

       Gerald:

       Thank you for the telephone conversation of 10-15-07. This email will confirm our
       mutual understandings from that communication. We agreed: 1) Travelers, though
       it may pay $480+/-K toward the $1.75 Million to settle the Gatlin litigation for
       insured Custom Aggregates, will not expect or require releases from the insured or
       the other insurers, including USIC; 2) Travelers will negotiate now and after
       settlement relative to it paying more of the settlement funds; and 3) if satisfactory
       resolution of this issue (Travelers contractual share of the Indemnification funding)
       cannot be reached by agreement, then Travelers agrees to litigate with USIC and
       the other carriers post settlement to allow the courts to resolve the issue. With this
       understanding in place, no payment by USIC or other carriers can be characterized
       as voluntary.

       Let me know if I misstate our conclusions and agreement.

[doc. no. 48 p. 31]

       Begley responded three days later, acknowledging receipt of the October 15, email as

well as two subsequent emails from Wright, and reiterated Travelers’ position regarding the $1

million dollar total limit of liability and raising a question about the reasonableness of the

                                                     29 
        
           


settlement amount. Regarding the agreement to negotiate after settlement, Begley says:

“Finally, while Travelers believes its position with respect to the occurrence limit is correct, we

remain open to discussion on this matter.” He does not dispute Wright’s characterization of their

earlier conversation regarding negotiation or litigation.[doc. no. 48 p.32]. Thus, it appears that

there was an agreement to resolve the respective rights of the insurers after settlement. This is

but another nail in the coffin of the voluntariness that Travelers contends applies to Union’s

overpayment.

          B. The Coverage Trigger: exposure v. manifestation of symptoms

          In its Complaint Union asks this court to decide as a matter of law whether to apply the

‘exposure’ or the ‘manifestation of symptoms’ triggering mechanism to determine which policy

years are involved. “Trigger of coverage” is a term of art that describes what must occur during

the policy period for potential coverage to commence under the specific terms of an insurance

policy.” Boston Gas Co. v. Century Indemnity Co., 454 Mass. 337, 350, 910, N.E.2d 290, 301

(2009).

          Most liability policies are designed to respond to losses that occur instantaneously, such

as automobile accidents. In toxic exposure cases, however, the damage usually cannot be traced

to having “occurred’ at a specific point in time, but instead developed and existed continuously,

remaining unrecognized, for several years before it was discovered. The damage may have

“occurred” or been “triggered” along a continuous timeline during which several successive

polices were in effect. See William R. Hickman and Mary R. De Young, Allocation of

Environmental Cleanup Liability Between Successive Insurers, 17 N.Ky.L.Rev. 291, 293 (1990).

          The “exposure theory,” provides that coverage of toxic tort claims should be based solely

on the claimant's period of exposure to the toxic substance. If the exposure occurs during the



                                                      30 
           
          


policy period of more than one carrier, the coverage and defense obligations would be shared

among the carriers on the risk during any period of exposure, usually on an apportioned pro rata

basis. The exposure theory grew out of asbestos cases in which proponents said medical

evidence showed that bodily injury takes place at or shortly after exposure to asbestos and that

the condition worsens with the continued breathing in of the dangerous substance. Therefore,

they say, coverage and defense obligations must be tied to exposure. Zurich Ins. Co. v.

Northbrook Excess & Surplus Ins. Co., 145 Ill. App. 3d 175, 494 N.E.2d 634 (1986), aff'd sub

nom. Zurich Ins. Co. v. Raymark Indus., Inc., 118 Ill. 2d 23, 514 N.E.2d 150 (1987)

         The exposure theory was first adopted by the Court of Appeals for the Sixth Circuit in

Insurance Co. of North America v. Forty-Eight Insulations, 633 F.2d 1212 (6th Cir.1980),

clarified, 657 F.2d 814, cert. denied (1981), 455 U.S. 1099, 102 S.Ct. 1648, 71 L.Ed.2d 878,                          It

was later was utilized by the Court of Appeals for the Fifth Circuit in Porter v. American

Optical Corp. (5th Cir.1981), 641 F.2d 1128, cert. denied (1981), 454 U.S. 1109, 102 S.Ct. 686,

70 L.Ed.2d 650. The Eleventh Circuit has adopted this approach (Commercial Union Insurance

Co. v. Sepco Corp. 765 F.2d 1543 (11th Cir.1985)), as have many states.

         Under the “manifestation theory”, coverage and defense obligations are not triggered

until the occurrence insured against has “manifested” itself in a medically detectable manner.

The proponents of this theory contend that medical evidence shows that diseases such as

asbestosis8 are not diagnosable until the person has developed recognizable signs or symptoms.

Zurich at 181-83.




                                                                     
         8
           Asbestosis, like silicosis, is a continuous exposure toxic tort and much of the early litigation surrounding 
these issues concerned asbestos exposure. Many of the cases that inform courts’ decisions today are asbestos 
cases. 

                                                                        31 
          
         


        The manifestation theory has been adopted by the First Circuit. Eagle-Picher Industries,

Inc. v. Liberty Mutual Insurance Co. (1st Cir.1982), 682 F.2d 12, cert. denied (1983), 460 U.S.

1028, 103 S.Ct. 1280, 75 L.Ed.2d 500.)

        Union proposes that for a continuous exposure toxic tort the court should adopt an

‘exposure’ coverage trigger as a matter of law. Mississippi, says Union, has not adjudicated

which coverage trigger applies and thus the District Court should make an Erie guess as to which

trigger applies.

        The parties, however, prior to the underlying litigation, accepted the ‘exposure’ method

to determine which policies were involved. Furthermore, each insurer followed this agreement

in calculating which portion of defense costs they paid. This issue, therefore, is not in dispute in

the instant case, and therefore, there is no issue in controversy for this court to decide concerning

this matter.

        C. Allocation of Indemnity: pro rata allocation v. all sums method

        Once it is determined which policy years and which policies are implicated, the next

logical step is to determine the allocation of the risk between the successive insurers. Union asks

in its Complaint that this court establish the allocation method that should be used to determine

each insurer=s liability. In progressive or continuous injury situations, it is impractical or

impossible to determine how much of the damage actually took place during a respective policy

period; thus the courts generally take one of two major approaches to the allocation issue.

        One approach is often referred to as the “joint and several” or “all sums” method. Under

this method, any policy on the risk for any portion of the period in which the insured sustained

bodily injury is “jointly and severally obligated to respond in full, up to its policy limits, for the

loss” Boston Gas Co. v. Century Indemnity Co., 454 Mass. 337, 351, 910, N.E.2d 290, 302



                                                      32 
         
          


(2009) (quoting Jones, An Introduction to Insurance Allocation Issues in Multiple-Trigger Cases,

10 Vill. Envtl L.J. 25, 37-38 (1999)). The insured selects the policy it wants to use, usually the

policy with the highest limit. The benefit to the insured under the “all sums” method is that the

insured only has to deal with one insurance company. It is up to the selected insurer to seek any

contribution from any other triggered polices. The disadvantage of this method to the insured is

that the total indemnity available under this approach is the indemnity limit for the single policy

chosen.

         Union advocates a pro rata allocation method. Courts adopting this method allocate a

portion of the total loss to each policy that is triggered over the entire continuous injury

spectrum,9 using a variety of formulas. Recognizing that part of a long-tail10 injury will occur

outside any given policy period, courts utilizing pro rata allocation are attempting to “produce

equity across time.” Boston Gas, 454 Mass. at 353, 910 N.E.2d at 303 (2009). The seminal case

adopting the pro rata allocation method is Insurance Co. of North America v. Forty-Eight

Insulations, Inc., 633 F.2d 1212 (6th Cir. 1980).

         In the instant case, Custom’s insurers entered into an agreement to utilize a ‘pro rata’

allocation model, based on the years each insurer was ‘on the risk’ (the period of time each

insurer covered Custom). The insurers agreed to and did prorate their liability based on the ratio

of their years of coverage to the total number of years triggered by exposure. This issue then, has



                                                                     
         9
            Under the pro rata allocation method, generally, the insured is liable for costs attributable to losses 
occurring during periods when it was uninsured. Ins. Co. of Hartford v. Lumbermens Mut. Cas. Co., 826 A.2d at 116‐
17 (quoting Owens‐Illinois, Inc., v. United Ins. Co. 139 N.J. 437,467, 650 A.2d 974 (1994));   
         10
              A long‐tail injury is a series of indivisible injuries attributable to continuing events and which produce 
progressive damage that takes place slowly, usually over years and across multiple policy periods, often not 
becoming manifest until long after initial exposure.  The term is applied to injuries caused by environmental 
damage and toxic exposure, such as asbestosis and silicosis. Montrose Chemical Corporation of California v. 
Superior Court, 14 Cal. App. 5th 1306, 1322–23, 222 Cal. Rptr. 3d 748, 759 (Ct. App. 2017), as modified (Sept. 8, 
2017); Boston Gas Co. v. Century Indemnity Co., 454 Mass. 337, 351, 910, N.E.2d 290, 302 (2009). 

                                                                        33 
          
        


also been agreed to by the parties, for purposes of the Gatlin litigation against Custom; thus,

there is no controversy for this court to decide concerning this matter.

           D. Indemnity Limit

       The key issue disputed between the parties is the indemnity limit for the total combined

policies of all insurers for the period of exposure. Travelers contends this amount is $1 million

dollars. Union contends this amount is at least $4 million dollars. If Travelers is correct, it owes

nothing to Union, because its pro rata share of $1 million dollars has been paid. If Union is

correct on this point, Travelers must reimburse Union the $291,450 that Union seeks by way of

contribution.

       Contrary to the parties’ requests, however, the issue to be decided is not whether the

maximum aggregate liability is $1 million dollars or $4 million dollars. The inquiry this court

must make is whether the maximum aggregate liability is at least $1.75 million dollars; that is,

whether the $1.75 million dollar settlement amount was within policy limits.

       This question has to be answered in order to determine the amount toward which

Travelers was required to pay 48.57%. Asked differently, was Travelers responsible for paying

48.57% of the $1.75-million-dollar settlement amount? If so, Travelers’ share would have

amounted to $849,975.00, and Union is entitled to summary judgment in its favor.

Alternatively, has Travelers paid all it owes because the settlement amount exceeded policy

limits, in which case Travelers’ motion for summary judgment should be granted?

             a. One Million Dollar Combined Policy Limit

       There are at least three positions outlined by the briefs of the parties on this issue. The

first is Traveler’s position that all carriers together jointly owed only a single occurrence limit, or

$1 million indemnity to Custom. This is hard to reconcile, however, since the parties agreed



                                                      34 
        
         


that this continuous exposure toxic tort transpired over 104 months and that it triggered nine

consecutive primary liability policies. Each of those triggered policies had a single occurrence

limit of $1 million dollars; yet Travelers contends only one such limit is shared by all insurers,

limiting coverage to only $1 million dollars total available to Custom.

        Travelers cites cases in support of its position, but those cases have little relevance here.

Those cases did not arise in the context of a progressive disease or continuing tort, such as what

this court is dealing with here. As the Court stated in Forty-Eight Insulations, “[a] cumulative,

progressive disease does not fit the disease or accident situation which the policies typically

cover.” Id. at 1222

               b. Nine Million Dollar Combined Policy Limit

        Some courts have applied a form of “horizontal stacking”11 to the various policies

implicated when exposure to a toxic tort spans across several years and several policies. The

maximum combined liability is arrived at by ‘stacking’, or adding, the single occurrence limits of

each of the policies, which are triggered by the continuous exposure toxic tort. In the instant

case, the nine consecutive policies with $1 million dollar occurrence limits would result in

indemnity coverage of nine million dollars.

        Several states have seemingly adopted this approach, including California, Pennsylvania

and Maryland. In State of California v. Continental Insurance Co., 55 Cal.4th at p. 196, 145

Cal.Rptr.3d 1, 281 P.3d 1000) (Cal. 2012), the Supreme Court of California held that where an

ongoing environmental injury triggers multiple policies across many policy years, the insured

may “stack” the policies across policy periods to create a coverage limit equal to the sum of all

                                                                    
        11
            “Stacking refers to the concept of taking policy limits form multiple, but not overlapping, policies 
potentially covering the same lawsuit and adding those limits together”.  North American Specialty Insurance Co. v. 
Royal Surplus Lines Insurance Co. 541 F.3d 552,556 (5th Cir. 2008).  Am Physicians Ins. Exchange v. Garcia, 876 
S.W.2d 842, 854‐55 (Tex. 1994). 

                                                                       35 
         
          


purchased insurance policies. See also Montrose Chemical Corporation of California v.

Superior Court, 14 Cal. App. 5th 1306, 1322–23, 222 Cal. Rptr. 3d 748, 759 (Ct. App. 2017), as

modified (Sept. 8, 2017). In Montrose, The California Court of Appeals discussed ‘long-tail’

injuries, calling them “a series of indivisible injuries attributable to continuing events without a

single unambiguous ‘cause’ [which] produce progressive damage that takes place slowly over

years or even decades.” Id., (citing Continental, supra, 55 Cal.4th at p. 196, 145 Cal.Rptr.3d 1,

281 P.3d 1000.) The ‘all sums’12 and ‘stacking’ methods, the California Supreme Court said,

acknowledge the uniquely progressive nature of long-tail injuries that cause progressive damage

throughout multiple policy periods. Id. at 1008-09.

         The Supreme Court of Pennsylvania, in J.H. France Refractories Co. v. Allstate Ins. Co.,

626 A.2d 502, 509 (1993) adopted the “all sums” allocation method and serial ‘stacking’ of

policies for continuous bodily injuries caused by an asbestos manufacturer. Id. at 509. See also

Koppers Co. v. Aetna Cas. & Surety Co., 98 F.3d 1440 (3d Cir. 1996) (adopting ‘all sums’ and

‘stacking’ for environmental cleanup liability). The United States Court of Appeals for the Third

Circuit, applying Pennsylvania law, concluded that “[a]s with asbestos related bodily injury,

environmental property damage is a progressive harm that, as practical matter, is indivisible.”

Koppers at 1450. See.e.g., New Castle County v. Continental Casualty Co., 725 F. Supp. 800,

811-12 (D. Del. 1989) (concluding “it would be impossible in this case to determine when the

first molecule of contaminant damaged neighboring property, or at what rate the contamination



                                                                     
         12
            If the insured contracted with several different insurers over the period of a victim’s exposure to a toxic 
substance, and several insurers are obligated to indemnify the insured, courts generally adopt either a pro rata 
method or an “all sums” method to allocate losses among insurers.  The “all sums” approach is a theory of joint 
and several liability.  See, e.g., Keene Corp. v. Insurance Co. of North America, 667 F.2d 1034, 12 Envtl. L. Rep. 
20105 (D.C. Cir. 1981).  Any policy on the risk for any part of the period in which the insured sustained injury, is 
jointly and severally obligated to respond in full up to its policy limits for the loss. Boston Gas Co. v. Century 
Indemnity, Co., 454 Mass. 337,351, 910 N.E.2d 290 (2009).   

                                                                        36 
          
         


spread.”). See also Maryland Cas. Co. v. Hanson, 169 Md. App. 484, 902 A.2d 152 (2006)

quoting Riley v. United Services Auto. Ass'n, 161 Md. App. 573, 871 A.2d 599 (2005), judgment

aff'd, 393 Md. 55, 899 A.2d 819 (2006) (“[W]hile any one policy would pay no more than

$300,000 per occurrence, a continuing injury may trigger sequential policies, stacking each of

the policies' liability caps”).

        The horizontal stacking approach would add together the limits of all nine policies that

were in effect across the nine years of exposure to establish an indemnity limit of nine million

dollars. This would obligate Travelers to indemnify Custom for up to four million dollars, which

represents the $1 million dollar limit for each of the four years of coverage Travelers provided to

Custom over the exposure period. Under this approach, the 1.75 million dollar settlement amount

was well within the combined policy limits of all the carriers and within the indemnity limit for

Travelers. Under this scenario, Travelers would owe contribution to Union for $291,450, the

amount Union paid toward the settlement on Travelers’ behalf. Union also asks for interest.

        Not so surprisingly, however, neither party advocates for this approach, as it would

establish the highest indemnity limits for the insurers of all the theories advanced.

              c. Four Million Dollar Combined Policy Limit

        The third position is that advocated by Union on the limits of liability issue. Union calls

this approach a “compromise” between what it terms Travelers’ “frugal” position (with a

combined indemnity limit of $1 million dollars), and the horizontal stacking position (with a

combined indemnity limit of $9 million dollars). This approach would create a combined

maximum limit of $4 million dollars available to Custom under the policies for the Gatlin

litigation.




                                                     37 
         
           


          Union relies on the language of the landmark toxic tort case decided by the United States

Court of Appeals for the Sixth Circuit, Ins. Company of North America v. Forty-Eight

Insulations, Inc., 633 F.2d 1212 (6th Cir. 1980). This was an early asbestosis case, in which

Forty-Eight Insulations, a manufacturer of asbestos products was facing huge potential liability

because of numerous lawsuits filed by workers and consumers around the country who had

inhaled asbestos fibers and developed lung cancer, asbestosis, and other serious illnesses. The

company had purchased products liability insurance from five different companies over a

twenty-year period, and for a period before 1955, was self-insured or without other insurance.

The Court was faced with deciding which insurance companies were obligated to provide a

defense and, in the event of judgment, which would be responsible for paying that judgment.

              The appellate court, in Forty-Eight Insulations, made two important decisions relative to

long term toxic torts: 1) that bodily injury occurs at the time of exposure to a toxin, thus

implicating and any and all insurers providing coverage during the exposure period; and 2) that

the pro rata method is used to allocate liability, proportionate to the length of each insurer's

coverage during the period of exposure, or “time on the risk.”

          The Sixth Circuit did not address indemnity limits in the body of the opinion; in a

footnote, however, the Court acknowledged that stacking created problems combined with the

exposure theory. The combined aggregate limits of the twelve polices at issue in Forty-Eight

Insulations totaled $5.6 million dollars. The Court stated: “The problem is that if inhalation of

each asbestos fiber is deemed to be a separate “bodily injury,” this results in the “stacking” of

liability coverage to produce coverage that is many times $5.6 million.” Id. at fn. 28. This, the

Court continued, “amounts to giving Forty-Eight much more insurance than it paid for.” Id. at

fn. 28.



                                                         38 
           
        


       The appellate court agreed with the district court’s decision that stacking of liability

coverage should be limited. The appellate court also endorsed the district court’s statement that

“no insurer should be liable in any one case to indemnify Forty-Eight for judgment liability for

more than the highest single yearly limit in a policy that existed during the period of the

claimant’s exposure for which judgment was obtained”. 451 F. Supp. at 1243.” Id. at fn. 28.

       The Sixth Circuit Court of Appeals also stated the following in footnote 28:

               The initial exposure to asbestos fibers in any given year triggers coverage.
       However, under the terms of the policies, additional exposure to asbestos fibers is
       treated as arising out of the same occurrence. Thus, on its face, the liability of each
       insurer is limited to maximum amount “per occurrence” provided by each policy.
       We have no problem with the district court’s extending the policy language so that
       each insurer would face no more liability per claim than the maximum limit it wrote
       during any applicable year of coverage.

INA v. Forty-Eight Insulations, Inc., 633 F.2d 1212 fn. 28 (6th Cir. 1980). (Emphasis added).

       Travelers, though disagreeing with Union’s interpretation of Forty Eight Insulations,

has labeled this approach “stacking by insurer”. Under this theory, in the case sub judice, each

of the carriers that insured Custom would owe indemnity limits of no more than one occurrence

limit “per carrier.” Having insured Custom for approximately four years of the exposure period,

for “$1 million dollars for each of those years, Travelers would owe any amount up to one

million dollars in indemnity limits toward the Gatlin settlement. Union, having insured Custom

for only two years of the exposure period at $1million dollars per year, would likewise, owe up

to a maximum of $1 million dollars in indemnity limits toward the Gatlin settlement. Similarly,

the other two insurers, Kemper and Zurich, would each owe up to a $1 million dollar limit,

regardless of how many years each insured Custom.

       This approach has some inequities built into it. Under this scenario, it matters not how

long the insurer was on the risk; its entire combined policy period would be considered but a

                                                     39 
        
         


single occurrence, and that insurer would only be liable for the equivalent of one years’ policy

limit. This seems unfair to those insurers who were only on the risk for a short period of time.

For example, an insurer who was on the risk for one out of twenty years of exposure would have

the same indemnity limit as an insurer who was on the risk for nineteen of the twenty years of

exposure. It could also be quite unfair to the insured. If an insured contracted with the same

insurer for each of twenty consecutive years, and bought a $1 million dollar policy each year, $1

million dollars would be all the coverage available to that insured, even though potential

plaintiffs were sustaining “continuous or repeated exposure” to harmful conditions across that

entire twenty-year period. The insured’s coverage would depend on how many carriers from

which the insured bought policies, and not how much insurance was purchased.

               d. Comparison of the Approaches

        The following represents the indemnity limits for the two insurers that are party to this

suit under each of the three methods under discussion.

Insurance       Years of Policy        Indemnity Limit     Indemnity Limit        Indemnity Limit
Carrier         Coverage limit/yr      Travelers’ Approach Union’s Approach       Horizontal stacking

Travelers          four   $1 million       $485,700.00         $1 million           $4 million

Union              two    $1 million    $228,600.00            $1 million           $2 million

Aggregate          nine   $1 million ea. $1 million            $4 million           $9 million

            If this court accepts Travelers’ theory regarding the indemnity limit, Travelers did not

underpay for its portion of the settlement. Under Traveler’s theory, the indemnity limit for all

carriers combined was only $1 million dollars, and any amounts paid above that were voluntary

payments, because neither Union nor any other insurer was legally obligated or legally liable to

pay that. Under the Guidant ruling, a payment is voluntary if it is not within policy limits, or the

payor is otherwise not legally obligated to pay.


                                                         40 
         
        


       Under either of the other two theories, the settlement amount was within policy limits and

Travelers owes contribution to Union for what Union overpaid. Both of the other approaches

involve some degree of ‘stacking’ of coverage. Without any stacking, the policies do not

provide the insured with the amount of insurance paid for. Custom paid for nine separate $1

million dollar policies, and according to these very insurers, Gatlin suffered injury in each of

those years, based on their adoption of the exposure trigger. Yet, Travelers would only

indemnify Custom for the limit of one policy, or for one occurrence

       The effect, under the Travelers theory, is as if there was only one long, nine-year policy

and Gatlin’s injury was only one ‘occurrence’ for that entire nine-year period. In that case,

according to Travelers’ position, Custom would be limited to the $1 million dollar “per

occurrence” limit under the policy for the Gatlin lawsuit. While the insured is capped at the $1

million dollar limit for one occurrence and facing potential excess judgments, the four insurers

are able to diffuse their liability, paying only a prorated share each of that $1 million limit. This

hardly seems to provide to Custom the protection for which it paid.

       In IMO Industries v. Transamerica Corp., the New Jersey Superior court was faced with

an insurer who had issued a multi-year policy. Like Travelers in the case sub judice, the insurer

in the IMO case posited that the progressive injury should be treated as only one occurrence for

the entire multi-year policy period; thus the insured would only be entitled to a one-time

maximum “per-occurrence” amount. Id., 437 N.J. Super. 577, 614-15 (2014). The New Jersey

court rejected that theory, saying, “[i]n a case of progressive indivisible injury, courts may

reasonably treat the progressive injury “as an occurrence within each of the years of a multi-year

policy.” IMO Industries, Inc. v. Transamerica Corp., 437 N.J. Super. 577, 614-15 (2014).




                                                     41 
        
         


            Even in the face of a multi-year policy, the New Jersey court held, in IMO, supra, that

each year of the policy established a new occurrence. IMO Industries, an insured in that case, did

not dispute that the plain language of the policies would impose per-occurrence limits on a term

basis rather than an annual basis. IMO Industries, however, advocated that for asbestos cases,

every year of a multi-year policy should be treated as if a separate annual limit is available. The

court agreed; the court allowed stacking by years even though there was only one insurer. In the

instant case, Custom purchased nine annual policies, and a strong argument can be made that it is

entitled to the benefit of its bargain.

             Some degree of stacking comes closer to giving Custom what it paid for, and still

allows the carriers to distribute the liability among the insurers, proportionately. All courts

dealing with the long-tail progressive injuries recognize that these are difficult issues, and most

general liability policies do not adequately provide for how to deal with them. As courts and

commenters have stated, ‘stacking’ is an attempt to provide equity over time. See Boston Gas

Co. v. Century Indemnity Co., 454 Mass. 337, 351, 910, N.E.2d 290, 302 (2009) (quoting Jones,

An Introduction to Insurance Allocation Issues in Multiple-Trigger Cases, 10 Vill. Envtl L.J. 25,

37-38 (1999)). It would certainly seem to be a more equitable outcome than what Travelers

proposes.

        In Forty-Eight Insulations, supra, the Court expressed concerns that, because under the

“exposure’ trigger, each breath of asbestos was a separate bodily injury, stacking could

conceivably result in almost infinite bodily injuries, resulting in multiplying coverage many

times over. That Court’s suggestion, that the indemnity for each insurer could be limited to the

policy limit for one year, was in response to that concern. The Sixth Circuit Court of Appeals,

however, did not rule that the indemnity limit should be so interpreted; it merely stated in a



                                                       42 
         
        


footnote, that it had no problem with the district court choosing to deal with the issue by limiting

each insurer’s liability per claim to the maximum limit it wrote during any applicable year of

coverage. INA v. Forty-Eight Insulations, Inc., 633 F.2d 1212 fn. 28 (6th Cir. 1980).

       Infinite liability exposure has not been an issue, however, where courts have utilized the

horizontal stacking approach. These courts focus on the “occurrence” term of the contracts of

insurance and treat the entire year’s exposure as one occurrence, thereby limiting the indemnity

for any claimant to the yearly maximum amount under the policy for each year of his or her

exposure. The Supreme Court of New Jersey explained it thusly.

               [W]hen progressive individual injury or damage results from exposure to
       injurious conditions for which civil liability may be imposed, courts may
       reasonably treat the progressive injury or damage as an occurrence within each of
       the years of a [Comprehensive General Liability] policy.

       Benjamin Moore & Co. v. Aetna Cas. & Surety Co., 179 N.J. 87, 98 (2004) (quoting Owens-

Illinois, Inc. v. United Insurance Co., 138 N.J. at 478, 650 A.2d 974. In other words, the court

continued, progressive environmental injury is an occurrence in each policy year, thus triggering

all relevant policies in effect during the period. See also, IMO Industries, Inc. v. Transamerica

Corp., 437 N.J. Super. 57, 614-15 (2014) (courts may reasonably treat the progressive injury “as

an occurrence within each of the years of a multi-year policy).

       Louisiana has adopted this approach. In Houston v. Avondale Shipyards, Inc., the court

stated, “we view plaintiff's exposure as an occurrence which occurs (or reoccurs) each year of

plaintiff's exposure. Arguably, plaintiff is reinjured each time he inhales silica dust. To avoid

infinite liability exposure, however, the factual construction of a single injury (or reinjury) each

year is adopted.” Id. at 150. Houston v. Avondale Shipyards, Inc., 506 So. 2d 149, 150 (La. Ct.

App.), writ denied sub nom. Houston v. Avondale-Shipyards, Inc., 512 So. 2d 459 (La. 1987),

and writ denied, 512 So. 2d 460 (La. 1987), and writ denied sub nom. Houston v. Avondale-

                                                     43 
        
        


Shipyards, Inc., 512 So. 2d 460 (La. 1987). See also, Cole v. Celotex Corp., 599 So.2d 1058,

1074-80 (La. 1992) (the insurer's liability under the policies shall be determined on a yearly basis

and the insurer is at risk for each policy period during which time that plaintiff was exposed).

See also, Ducre v. Mine Safety Appliances Co., 645 F. Supp. 708, 713 (E.D. La. 1986) aff’d 833

F.2d 588 (5th Cir. 1987) (insurer issued six separate contracts of insurance to employer, for

which employer paid six separate premiums, an additional reason for holding that the insurer is

on the risk for each of the six separate contracts of insurance issued).

       New Hampshire and Minnesota have also adopted this approach. In Energy North

Natural Gas, Inc. v. Certain Underwriters at Lloyd’s, the New Hampshire Supreme Court stated

the long-tail environmental exposure injury is treated as one occurrence per year triggering all

applicable policies. EnergyNorth Natural Gas, Inc. v. Certain Underwriters at Lloyd’s, 156

N.H. 333, 934 A.2d 517, 526 (2007) (emphasis added). Environmental cases, like toxic tort

cases, create special problems for litigants and courts. Environmental cases involve very high

financial stakes, and the claims involve long-tail injuries, spanning several policy periods. Id.;

see also Insurance Coverage for Environmental and Toxic Tort Claims, 17 Wm. Mitchell L. Rev.

945 (Fall 1991); Northern States Power Co. v. Fidelity Cas. & Co. of New York, 523 N.W.2d

657 (Minn.1994) (there is only one occurrence during each policy period for purposes of policy

limits and deductibles).

       Using the approach described in these cases, stacking would create no higher policy limit

than the total of the annual limits added together across the total exposure period. In the case sub

judice, stacking the nine annual policies would create an indemnity limit of $ 9 million dollars.

In the example used in Forty-Eight Insulations, the annual policy limits totaled $ 5.6 million

dollars when added together. Limiting each occurrence to one per year, would result in an



                                                     44 
        
          


aggregate limit of only 5.6 million dollars, not that amount “many times over” as feared by that

Court.

         This court is persuaded that Travelers’ position is not correct. The indemnity limit is not

$1 million dollars as Travelers asserts. The approach Travelers advocates is not consistent with

the law or the equities involved.

                e.      The Contract

         As all of the approaches have some merit and some flaws, this court must look first to the

language of the policies at issue. See Crossman Communities v. Harleysville Mutual Ins. Co.,

717 S.E.2d 589,595 (S.C. 2011). The Travelers policy contains the following language:

         1. Insuring Agreement.

             a. We will pay those sums that the insured becomes legally obligated to pay
                as damages because of “bodily injury” or “property damage” to which this
                insurance applies. We will have the right and duty to defend any “suit”
                seeking those damages. We may at our discretion investigate any
                “occurrence” and settle any claim or “suit” that may result. But:
                       (1)The amount we will pay for damages is limited as described in
                       LIMITS OF INSURANCE (SECTION III; and
                       (2) Our right and duty to defend end when we have used up the
                       applicable limit of insurance in the payment of judgments or
                       settlements under Coverages A or B or medical expenses under
                       Coverage C.

Travelers’ Insurance Policy [doc. no. 31-2 at p. 9].

Section III referenced in the insuring agreement states as follows:

                 SECTION III—LIMITS OF INSURANCE
                 ...
                 5. Subject to 2. or 3. above, whichever applies, the Each Occurrence Limit
         is the most we will pay for the sum of:
                 a. Damages under Coverage A; and
                 b. Medical Expenses under Coverage C
                 because of all “bodily injury” and “property damage” arising out of any one
         “occurrence.”
                                                       45 
          
            



Travelers’ Insurance Policy [doc. no. 31-2 at p.14].

           The Travelers policy defines “occurrence” as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” Id. at p. 18. The

Declarations page of the policy states that the “each occurrence limit” is $1,000,000.00. Id. at p.

4. “Bodily injury” according to the policy, “means bodily injury, sickness or disease sustained

by a person, including death resulting from any of these at any time.” Id. at p. 17.

           Travelers, according to the above terms of its policy, commits to pay up to $1 million

dollars for bodily injury arising out of a single occurrence, not an amount up to $485,700.00.

The insurers agreed that the plaintiff in the Gatlin litigation suffered exposure across the nine-

year period. Gatlin, therefore, had at least one occurrence during the time that Travelers insured

Custom. As stated previously, no other insurer was on the risk during this same period that

Travelers insured Custom. Travelers would be obligated to indemnify Custom for up to $1mllion

dollars.

           The policy language also includes a statement under Section III -- Limits of Insurance

that “[t]he limits of this Coverage Part apply separately to each consecutive annual period and to

any remaining period of less than 12 months, starting with the beginning of the policy period

shown in the Declarations...” Travelers’ Insurance Policy [doc. no. 31-2 at p.14]. It seems

then, that the policy terms require that for each new policy year, the coverage starts over and

another “occurrence” creates another obligation to pay up to $1 million dollars. The policy

language only purports to limit liability under each particular annual policy. Thus, even if there

is only one occurrence, the insured should be entitled to recover up to the “each occurrence

limit” of that particular policy. That “each occurrence limit” is $1 million dollars according to

the terms of the policy. Based on the language of the policy, this court does not agree with

                                                       46 
            
        


Travelers that the indemnity limit for Custom relative to the Gatlin litigation was only $1 million

dollars from all insurers combined

       Some courts, using the exposure theory, have found that if there was any exposure during

a policy year, the entire exposure for that policy period constitutes but “one occurrence.” In the

instant case, Gatlin’s exposure spanned approximately nine years. If all nine policies are

implicated without any limitations, the indemnity limit would be $9 million dollars, and the

$1.75 million dollar settlement amount is certainly within policy limits. In that event, summary

judgment should be granted in favor of Union. If the court chose to apply the “per carrier”

limitation mentioned in the Forty-Eight Insulations footnote, as advocated by Union, the

indemnity limit would be $4 million dollars, and the $1.75 million dollar settlement amount is

well within policy limits.

       This court, however, need not decide between the two theories and determine whether $4

million dollars or $9 million dollars is the total indemnity limit for all carriers combined. For all

the reasons stated, this court is persuaded that $1 million dollars is not the indemnity limit, and

that limit is at least $4 million dollars, based on the theories of Forty-Eight Insulations, 633 F.2d

1212 and Porter v. American Optical Corp, 641 F.2d 1128 (5th Cir.1981), cert. denied, 454 U.S.

1109, 102 S.Ct. 686, 70 L.Ed.2d 650. Furthermore, this court concludes that the liability limit of

each individual carrier, based on the language of the policies (which according to the record

contained very similar language to that of Travelers), was no less than that carrier’s one year

liability limit of $1,000.000.00. Travelers, individually, had an indemnity limit of no less than

$1 million dollars, and all carriers combined had an indemnity limit of no less than $4 million

dollars. Travelers, therefore, was responsible for a 48.57% of the $1.75 million dollar settlement,

or $849,975.00, an amount which is also within its individual limits. Travelers underpaid its



                                                     47 
        
          


share of the Gatlin settlement by $364,275.00. Union paid $291,450.00 of that difference. Zurich

paid the remaining portion, but is not a party to this lawsuit

                                                                        CONCLUSION

         The parties agree that there are no material facts at issue in this lawsuit and this court has

so determined. This court has considered each of the opposing motions in turn, viewing the

evidence in the light most favorable to the non-movant in each instance. Union’s Motion for

Summary Judgment is granted [doc. no. 33]. Judgment shall be entered for Union and against

Travelers,13 awarding Union the sum of $291,450.00, plus post judgment interest and costs.

Traveler’s summary judgment motion [doc. no. 31] is denied.

         SO ORDERED AND ADJUDGED, this 29th day of September, 2018.

                                                                          ___s/ HENRY T. WINGATE________
                                                                          UNITED STATES DISTRICT JUDGE




                                                                     
         13
            After oral argument, this court apparently was of the opinion that Travelers should prevail in this action 
and this court would issue an order stating as much; however, the court changed its mind during the writing of this 
opinion and the contemplation anew of telling authorities in the field.  

                                                                              48 
          
